COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Clay Ammerman and Erin Ammerman v. Johnny and Angela Wilson

Appellate case number:    01-17-00448-CV

Trial court case number: 16-01-23529

Trial court:              506th District Court of Waller County

Date motion filed:        September 27, 2018

Party filing motion:      appellants, Clay and Erin Ammerman

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Bland, and Massengale


Date: November 29, 2018